Citation Nr: 0424894	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-15 375A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to an increased evaluation for an acquired 
psychiatric disorder, currently evaluated as 30 percent 
disabling.
 
(The issues of entitlement to service connection for 
arthritis of the lumbar spine, increased rating for 
gunshot wound of the lumbar spine, Muscle Group XX, and 
entitlement to a total compensation rating based on 
unemployability due to service-connected disability are 
the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 until 
November 1945.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of the Regional Office in St. Louis, Missouri 

The veteran was afforded hearings at the RO in July 1991 and 
October 1991, and before Veterans Administration Law Judges 
in July 1999 and September 2003.  

By a decision entered in November January 2000, the Board 
denied the claims of service connection for arthritis 
secondary to service-connected gunshot wound residuals, an 
increased rating for gunshot wound of the lumbar spine and a 
total rating based on unemployability due to service-
connected disability.  The veteran appealed the matter to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 1999, the parties filed a joint motion for remand 
and to stay proceedings, for consideration and application of 
the recently enacted Veterans Claims Assistance Act of 2000 
(VCAA) Pub.L.No.106-475, 114 Stat. 2096 (November 9, 2000) to 
the claims.  By Order dated in January 2001, the Court 
granted the motion, vacated the Board's January 2000 
decision, and remanded the case to the Board for further 
action in accordance with the Order.  This case was 
subsequently remanded by a decision of the Board dated in 
August 2001.

By rating action dated in September 2001, the RO denied a 
rating in excess of 30 percent for the service-connected 
psychiatric disorder to which the appellant has perfected a 
timely appeal.  The veteran was afforded a hearing in 
September 2003 before the undersigned Veterans Law Judge 
sitting at St. Louis, Missouri.  At that time the issue was 
confined to an increased rating for his psychiatric disorder.  
Thus, the undersigned Veterans Law Judge's jurisdiction is 
confined to this issue.  

The remaining issue lay within the jurisdiction of the 
Veterans Law Judge who conducted the July 1999 hearing and 
these issues are the subject of a separate decision.

During the September 2003 hearing, the veteran appeared to 
raise the issue of service connection for a lung disorder, 
claimed as pleurisy.  This matter is referred to the RO for 
appropriate consideration.

In July 2003 while the case was pending at the Board,  the 
veteran submitted private medical records without a waiver of 
initial review by the RO.  However, these medical records 
show treatment for disabilities other than his psychiatric 
disorder.  Thus initial review by the RO with regard to the 
current issue is not required.  


FINDINGS OF FACT

The service-connected psychiatric disability is primarily 
manifested by anxiety, depression, irritability, agitation, 
sleep impairment, intrusive memories, recurrent nightmares, 
diminished concentration and memory, social isolation and 
withdrawal, and difficulty in adapting to stressful 
circumstances with evidence of reduced reliability, 
disturbances of motivation and mood, or difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for a 50 percent rating for the service-
connected anxiety disorder have been met.  38 U.S.C.A. 
§ 1155, (West 2002); 38 C.F.R. § 4.7, Diagnostic Code 9400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In this regard, veteran was provided a copy of the rating 
decision noted above and the statement of the case.  Also 
based on the cumulative information he has received during 
the development of the remaining issues on appeal, the Board 
is satisfied that the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claim.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA treatment records and a report of 
comprehensive VA examination are on file.  In view of this 
favorable decision the Board finds that the requirements of 
the VCAA have been met.

Factual Background

The service medical records show that the veteran was 
hospitalized for an anxiety state.  In November 1945 the RO 
assigned a temporary 100 percent rating for convalescence for 
several disorders, including the veteran's psychoneurosis.

A VA examination conducted in January 1948 revealed a 
diagnosis of paranoid state.  The RO in January 1948 rated 
the paranoid state as follows; 100 percent disabling from 
November 3, 1945 to January 1, 1947; 50 percent from January 
2, 1947 to May 8, 1948; and 10 percent thereafter.  In July 
1947 the RO increased the 10 percent rating to 30 percent for 
the psychiatric disorder.  The 30 percent has remained in 
effect until the current claim.

The veteran underwent a VA examination in August 2001.  The 
appellant related that he was extremely nervous and irritable 
all the time, to the point that he could barely read or talk.  
He said that he became angry over nothing, was not interested 
in anything, could not stand crowds, was unable to become 
close to anyone, and could not engage in recreational 
pursuits.  He said that he had recurrent bad dreams of being 
wounded and of events he endured in combat.  He said that he 
thought about the war all the time despite efforts to avoid 
doing so.  It was reported that he denied flashbacks upon 
direct questioning, but later spontaneously stated that he 
could actually see wartime events.  

Recent VA medical history was reviewed indicating that when 
he was evaluated in 2000, the presenting complaints included 
irritability, depressed mood, and anxiety.  It was related 
that the physician at that time had diagnosed PTSD, noting 
that the veteran had reported increasing nightmares with 
violent content, depressed mood, poor sleep, nervousness, 
agitation/irritability and social discomfort.  It was 
reported that the veteran had been seen by various providers, 
and was currently being treated in the psychiatric clinic at 
that facility.  The examiner stated that the most recent 
notes indicated difficulty with memory, concentration, word 
finding, affective lability, and anxiety and depression.  He 
had been prescribed two types of psychotropic medication for 
symptoms that included agitation.  The veteran was noted to 
have been retired since 1984, after 48 years as a Federal 
employee.  

Upon mental status examination, the veteran was observed to 
have adequate hygiene and grooming.  He displayed muted 
nervous mannerisms and his demeanor was passively 
cooperative.  The appellant was alert and oriented, and mood 
was noted to be depressed with a clearly constricted affect.  
The examiner stated the veteran was occasionally 
unresponsive.  It was felt that this was due to some hearing 
impairment, although when questioned about his combat 
experiences, he appeared to evidence some dissociation.  
Speech was slowed in rate and rhythm and was unspontaneous.  
Language was goal oriented.  There was no evidence of a 
thought disorder or signs of psychosis.  He denied 
hallucinations, delusions and suicidal/homicidal ideation.  
It was reported that his Mini-Mental State Examination (MMSE) 
was 24/30 with errors in attention and concentration tasks, 
and delayed recall.  Long-term memory was felt to be quite 
good as he could recall events and places from 50 years 
before.  Concentration was impaired and insight appeared to 
be limited.  Judgment was intact.  The veteran was determined 
to be competent.  

Following evaluation, it was the examiner's opinion that 
based on the available medical records, subjective reports, 
and objective findings, it was felt that a diagnosis of post-
traumatic stress disorder (PTSD) was warranted.  The examiner 
stated that it appeared that the veteran's condition was 
getting worse in the sense that he was experiencing increases 
in reliving of combat events, irritability and agitation, 
depression, concentration and memory problems.  It was found 
that early dementia may have been present.  The examiner 
stated that if so, this could either alone or in combination 
with his anxiety or depression, be contributing to his 
deterioration.  It was determined that the severity of his 
psychiatric symptoms was at least moderate.  A Global 
Assessment of Functioning score of 55 was rendered.

VA outpatient clinical records dated between February 2000 
and August 2002 reflect that the appellant was seen regularly 
for follow-up of increasing symptoms that included anxiety, 
irritability, anger, recurrent nightmares, isolation, 
insomnia, sleep deprivation, depressed mood, and memory 
impairment.  He was prescribed Resperidone.  The veteran was 
hospitalized in August 2002 with depression with psychotic 
features following the sudden death of this wife in a freak 
accident the April before.  He reported feeling extremely 
depressed with no interest in life.  He said that nothing 
made him feel happy and that he often felt like crying.  He 
related that he dreamed of his wife, saw her and heard her 
voice although he knew she was not there.  A GAF score of 45 
was recorded upon discharge.

The veteran was most recently afforded VA examination in 
February 2003.  A comprehensive clinical history was 
provided.  Upon mental status examination, he was observed to 
be clean and well groomed.  Thoughts were well organized.  
Memory appeared to be significantly impaired.  Attention, 
comprehension, writing, and visuoconstructional abilities 
appeared to be within normal limits.  Affect was flat.  No 
perceptual disturbances were noted.  Insight was poor but 
judgment was intact.  A GAF score of 50 was rendered.  The 
examiner explained that the score was based on the veteran's 
report of nightmares, intrusive thoughts, social isolation 
and restricted range of interests.  It was found that his 
depressive symptoms had improved since hospitalization, but 
had not completely abated.  Following examination, a primary 
diagnosis of PTSD was rendered.

Analysis

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

The veteran's service-connected anxiety disorder is rated in 
accordance with 38 C.F.R. § 4.130, Diagnostic Code 9400, 
under a general rating formula for mental disorders.  Under 
that rating criteria, a 30 percent evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.  

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, and frequent shoplifter) or any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job). A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).

The evidence shows that the veteran's service-connected 
psychiatric disorder is currently manifested by various 
symptoms including anxiety, irritability, anger, recurrent 
nightmares, isolation, insomnia, sleep deprivation, depressed 
mood, and memory impairment.  A differential diagnosis of 
PTSD has been clinically diagnosed in his case, and he 
reports frequent nightmares and intrusive memories of WWII 
combat experiences.  It is documented throughout the record 
his psychiatric symptomatology is chronic in nature, and that 
there is great deal of social withdrawal and avoidant 
behavior as a result thereof.  It has been noted that his 
symptoms have gotten worse and have necessitated both 
medication and mental health therapy, as well as a recent 
period of hospitalization.  

The Board observes that on VA compensation examination in 
August 2001 a GAF score of 55 was provided, which comports 
with moderate symptoms under the American Psychiatric 
Association's Diagnostic and Statistical Manual (DSM) of 
Mental Disorders, 4th Edition (1994).  The examiner also 
indicated at that time that the appellant's symptoms were no 
more than moderate on the whole.  It is significant to note, 
however, that the veteran was receiving continuing VA 
outpatient treatment during that timeframe noting symptoms of 
increasing severity.  When hospitalized in August 2002, a GAF 
score of 45 was assigned.  This indicates major impairment in 
areas such as work, school, family relations, judgment, 
thinking or mood under the DSM.  

The evidence reflects that the veteran has nightmares 
relating to combat trauma which affect him to such an extent 
that he experiences substantial sleep deprivation.  He is 
noted to be isolated and estranged from others, and appears 
to have curtailed most, if not all of his pleasurable 
activities.  His inability to have any type of meaningful 
relationship with anyone is documented in the record.  Memory 
and insight appear to be substantially impaired.  When re-
examined in February 2003, the GAF score had risen to 50.  
The Board notes, however, that the improved score still 
indicates substantial impairment in areas such as work, 
family relations, judgment, thinking or mood.  

The Board thus finds that there are clear indications of 
reduced reliability, as well as other symptoms which comport 
with the next higher rating of 50 percent under the criteria 
for psychiatric disorders.  There appears to be difficulty in 
adapting to stressful circumstances, and inability to 
establish and maintain effective relationships for which a 50 
percent disability evaluation is warranted.  His significant 
social isolation is a major factor in this award.  

The Board finds that while the appellant does not demonstrate 
all the elements of the 50 percent rating, recent studies 
show him closer to the 50 percent than to the 30 percent 
evaluation.  Therefore, with the application of 38 C.F.R. 
§ 4.7, a higher rating of 50 percent, but no more, is 
assigned.  

The Board finds, however, that a neither a 70 percent or 100 
percent evaluation for the service-connected psychiatric 
disorder is warranted as the veteran is not shown to have 
deficiencies in most areas of his life, such as work, family 
relations, judgment, thinking, and mood, or depression 
affecting the ability to function independently, 
appropriately and effectively.  

His symptoms also do not include gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name. 

It was been shown on examination that his cognitive ability 
is intact, that he is clearly shown to be able to attend to 
his daily living needs, and is competent.  Absent a finding 
or more extreme symptomatology, an evaluation in excess of 50 
percent is not warranted.


ORDER

A 50 percent rating for the service-connected psychoneurosis 
is granted subject to controlling regulations governing the 
payment of monetary awards.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



